Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 ALLOWANCE
                                        EXAMINER'S AMENDMENT 
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
   - Replace claim 7 in its entirety with the following:
        -- 7. (Currently Amended) The vacuum adiabatic body according to claim 3, wherein the second compartment is provided at a top of a first side of the heat exchange module. -- 

   - Replace claim 8 in its entirety with the following:
       -- 8. (Currently Amended) A refrigerating or warming apparatus comprising: a cavity having at least one sidewall that is a vacuum adiabatic body; a machine room provided at a first side of the cavity; a refrigerator bottom frame on which the cavity and the machine room are seated; a compressor provided in the machine room and configured to compress a refrigerant; a first heat exchange module provided in the machine room and configured to allow the refrigerant to be heat-exchanged; a second heat exchange the at least one sidewall of the cavity to allow the refrigerant to be heat-exchanged; and a temperature sensor provided in the second heat exchange module and configured to measure a temperature of the cavity. -- 

      - Replace claim 14 in its entirety with the following:
          -- 14. (Currently Amended) A refrigerator comprising: a first plate that defines at least a portion of a first wall adjacent to a first space having a first temperature; 
            a second plate that defines at least a portion of a second wall adjacent to a second space having a second temperature different from the first temperature; 
            a seal that seals the first plate and the second plate to provide a third space between the first plate and the second plate that has a third temperature between the first temperature and the second temperature and the third space is in a vacuum state; a support that supports the third space; 
            a thermal insulator that reduces heat transfer between the first plate and the second plate; a vacuum port through which air in the third space is discharged; 
            a cover that closes at least a portion of an opening of the cavity that is defined by the first space; a first heat exchange module provided in the first space and configured to evaporate a refrigerant; 
           a second heat exchange module provided in the second space and configured to condense the refrigerant; and a conduit which connects the first heat exchange module to the second heat exchange module and through which the refrigerant flows, wherein the first heat exchange module is arranged on an inner surface of the cavity, at least the vacuum state, and 
           a top surface of the first heat exchange module is thermally insulated by a separate adiabatic material other than the third space that is in the vacuum state. -- 

     - Replace claim 16 in its entirety with the following:
        -- 16. (Currently Amended) The refrigerator according to claim 15, wherein the cold air discharge port is provided at a location between one half and two thirds from a bottom of the cavity. --  

      - Replace claim 18 in its entirety with the following:
         -- 18. (Currently Amended) The refrigerator according to claim 15, further comprising: a fan provided in 

2.    Claims 1-20 are allowable. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a third space between the first plate and the second plate that has a third temperature between the first temperature and the second temperature and the third space is in a vacuum state; a vacuum port through which a gas in the third space is discharged; and a heat exchange module that contacts an inner 

4.       Closest prior art: Kruck et al. (US 5,007,246) discloses a vacuum adiabatic body (chest freezer body 50, refer to Fig. 1; col.12, lines 43-47 for body filled with vacuum) comprising: a first plate (sheet portion 270a of walls 54-58; Figs. 1 and 16) that defines at least a portion of a first side (inner side of panel walls 52-58) of a wall (panel walls 54-58) adjacent (near) to a first space (space inside of freezer 50; Fig. 1) having a first temperature (cool temperature within the freezer 50; Fig. 1), the first space forming a cavity (space within a freezer body; Fig. 1); 
           a second plate (sheet portion 272a of side walls 54-58; Figs. 1 and 16) that defines at least a portion of a second side (outer side of walls 54-58) of the wall adjacent to a second space (space outside of freezer body; Fig. 1) having a second temperature (temperature surrounding outside of the freezer 50; Fig. 1) different from the first temperature (implicit); a seal that seals the first plate and the second plate (refer to col.12, lines 48-52; Fig. 16); and a heat exchange module (module of evaporator 68 and evaporator fan 74; Figs. 4-5) that contacts an inner surface (inner surface of panel wall 60; Fig. 3) of 4New National Stage Patent ApplicationDocket No. HI-1474the cavity, wherein the heat exchange module comprises a heat exchanger (evaporator 68) and a fan (evaporator fan 74) configured to cycle air through the heat exchanger and the cavity (refer to Fig. 4).
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably                                                 

                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763